PER CURIAM:
Harold Hodge, Jr. and Chante’ N. Hodge, individually and as parents of B.N.H. and B.S.H., appeal the district court’s order dismissing their civil action alleging discrimination, constitutional violations, and medical malpractice. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Hodge v. Calvert County Public Schools, et al., No. 8:07-cv-03207-RWT (D.Md. Feb. 1, 2008). We also deny the motion to amend the informal brief. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.